Dear Mr. Legrand:
You have asked this office to advise whether you may hold full-time employment as a police officer for the Henderson Police Department and at the same time hold elected office as constable.
The provisions of the Louisiana Dual Officeholding and Dual Employment Law, La.R.S. 42:61 et seq., govern our response to your inquiry. Under La.R.S. 42:62(9)1, a justice of the peace court is defined as a "political subdivision" for purposes of the dual officeholding provisions. A constable is elected "by the qualified electors within the territorial limits of the justice of the peace ward of the court" under La.R.S. 13:2583(B). Thus, a constable holds elected office in the political subdivision of the justice of the peace ward or district court from which he is elected under La.R.S. 13:2583(A)(1).2 This ward or district is a separate political subdivision from the municipality in which a municipal police officer holds employment. *Page 2 
While La.R.S. 42:63(D) prohibits an elected official from holding employment in the same political subdivision of the state, the statute does not prohibit one from holding an elected office and employment in a separate political subdivision of the state.3 For this reason, it is the opinion of this office that La.R.S. 42:63(D) does not prohibit you from holding full-time employment as a municipal police officer while holding the local elective office of constable.
We also point out that the position of police officer in the Town of Henderson is not subject to civil service rules and restrictions prohibiting a classified police officer from running for political office. The provisions of La.R.S. 33:2531, et seq., establish fire and police civil service for those municipalities which have a population of not less than seven thousand and not more than thirteen thousand, making these provisions inapplicable to the Town of Henderson, which had a population of 1531 according to the 2000 Census.4
Finally, this opinion is limited to an examination of state law regulating dual employment. Ethical concerns or situations involving conflicts of interest are resolved by the Louisiana State Board of Ethics. The Board renders advisory opinions regarding the Louisiana Code of Governmental Ethics, La.R.S. 42:1111, et seq. The mailing address for the Louisiana State Board of Ethics is P.O. Box 4368, Baton Rouge, Louisiana 70821, phone 225-219-5600. We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL
ATTORNEY GENERAL
BY: __________________________
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:arg
1 La.R.S. 42:62(9) provides:
(9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's court, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
2 La.R.S. 13:2583(A)(1) provides, in pertinent part:
(1) There shall be one constable for the court of each justice of the peace in the several parishes of the state, who shall be of good moral character, be able to read and write the English language, possess a high school diploma or its equivalent as determined by the State Board of Elementary and Secondary Education, and be an elector and resident of the ward or district from which elected . . .
3 La.R.S. 42:63(D) provides, in pertinent part:
D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office . . .
4 See the website of the United States Census Bureau, www.census.gov.